Title: To Thomas Jefferson from Richard Henry Lee, 22 May 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia May 22. 1779

I have paid due attention to your favor of April the 21st., and I believe there would have been no difficulty in obtaining what is desired for Baron de Geismar had not the enemy created the difficulties that do exist. They absolutely refuse to admit partial exchanges, and they have lately proposed such unfair terms for general exchange that nothing can be done in either of these ways. They will not allow one of our Officers to come out on parole, if like permission be granted to one of theirs, as appeared in the case of Major de Passeren [of] the Regiment of Hesse Hanau. Upon consideration of this matter with your friend Mr. Peters, who is one of the Board of War, we conclude the way to put this matter into the best train will be for the Baron to apply to the British Commander in Chief for this parole exchange, and write to Gen. Kniphausen to support the request. That these letters be sent here to the Board of War, and they will immediately forward them thro the Commissioner of Prisoners expressing their willingness to gratify the Baron. An objection is raised here to gratifying this Officer without receiving something like an equivalent from the enemy, as tending to encourage their obstinacy in refusing a general exchange on terms of fair equality, by which our captive Of[ficers suffer?].
We have no news here but what comes from Virginia. All good men are waiting with anxious expectation to hear that our Countrymen have given these wicked Invaders cause to repent of their undertaking.
We have been told that Colo. Hamilton of Detroit is our prisoner, made so by the brave Colo. Clarke. I wish it may be true, and I hope the Prisoner will be well secured, because his enmity to us, his activity and influence among the Indians are equal and all very  great. My respects to Mr. Wythe and my other friends. I am dear Sir yours sincerely,

Richard Henry Lee

